ON APPLICATION FOR REHEARING
No. 2145.
OPINION
By THE COURT:
This is an application for a rehearing in which we find nothing presented which was not previously considered. The statutory requirements for the perfecting of the appeal seem to be reasonably definite and certain and under such circumstances a different interpretation may not be given to them. If these requirements are not practicable, the change should be accomplished by appropriate legislation and not by judicial fiat.
Application denied.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.